Citation Nr: 1521512	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to September 2009.

This matter comes before the Board of Veteran's Appeals (Board) from a January 2011 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To provide the Veteran a new VA examination.

In March 2010, the Veteran filed a claim for service connection for PTSD. In August 2013, service connection was granted for adjustment disorder with disturbance of conduct.  The Veteran continues to contend that service connection is warranted for PTSD.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

The Veteran's service treatment records indicate diagnoses of socialized conduct disorder aggressive, adjustment disorder with anxiety and depressed mood, and personality disorder.  In April 2009, he indicated being depressed about being returned to the rear detachment and being 'chaptered' out of the Army.  He sought treatment for anger management and depression issues.  It was noted the Veteran had not experienced a traumatic event resulting in PTSD.  In a May 2009 STR, it was noted the Veteran was a medic and that "while he was down range he had either a homicidal ideation or a suicidal gesture."  He underwent a mental health evaluation and was diagnosed with personality disorder NOS.  Upon re-evaluation for discharge under Chapter 5-13, he was diagnosed with adjustment disorder with depressed mood and personality disorder NOS with narcissistic and avoidance traits.  It was noted he did not meet the criteria for a diagnosis of PTSD or major depression and was returned to duty.  It was noted the plan was to discharge him under Chapter 5-17 (mental health).  At that time, the Veteran began reporting PTSD symptoms and seeking further evaluation for PTSD. It was noted suicidal ideation had been noted over several days and although the Veteran did not have a current plan, he had "fleeting thoughts".

A July 2009 Behavioral Health Evaluation indicated the Veteran had a past history of suicidal attempts and homicidal ideations and that he endorsed symptoms consistent with a diagnosis of Personality Disorder NOS, Cluster B traits (Borderline, Histrionic, and Narcissistic).  He endorsed "an enduring pattern of inner experience and behavior that deviates markedly from the expectations of his culture, manifested by his way of perceiving and interpreting himself and others; his affective response, and impulse control."  It was indicated such pattern had been "manifested since at least the past 10 years" by the Veteran's own report.  It was noted that if the Veteran were to remain in theater, his "manipulative threats of harm to self will likely continue and would reasonably lead to his acting out in either a self-injurious or assaultive manner or both."  It was indicated the Veteran was subsequently evaluated for PTSD, Major Depressive Disorder and Traumatic Brain Injury and did not meet the criteria for any of those disorders.  It was specifically noted that the Veteran had been evaluated for PTSD in June 2009.  Anxiety was reported related to his unit and not to his deployment experiences.    He reported problems with sleep and irritability, which were accounted for by his depression.  The psychologist declined to diagnose PTSD.

In October 2010, the Veteran underwent a VA examination in connection with his claim.  The examiner made an in-depth review of the claims file and interviewed the Veteran.  It was noted the Veteran served for five months in Iraq during 2002-2003 and for a second deployment in 2008.  It was noted he was med-evaced out of Iraq after 3 months due to psychiatric problems.  The examiner recognized military medical records indicating the Veteran was reporting suicidal and homicidal ideation toward his sergeant and was put on watch in January 2009.  

During the examination, the Veteran voiced his frustrations with the military and especially with the fact that he was not promoted during his 8 years of service.  He described himself as "odd" and that he had "never been the kind of person that [could] be easily categorized with any typical groups."  He indicated that he liked being a medic in the Army and that he was good at his job, and that "he could care about his patients even as he described himself berating and 'cussing' at them while he was treating them."  The Veteran explained that during his first deployment to Iraq he participated in the build-up and preparation for combat at forward armament and refueling bases and that he provided care for basic illnesses and occasional minor wounds.  He indicated that because he was not in a combat unit, "he did not have to treat any severe traumatic injuries."  The Veteran indicated that problems arose in 2003 when he "ran into the worse command in the Army".  The Veteran demonstrated anger at the "hypocrisy he was required to endure."  He voiced his opinion that there were "many people who had rank that didn't deserve it, while he felt he deserved to be promoted and wasn't." In 2007, he was transferred to a hospital and indicated it was difficult to adjust from being a senior medic on an ambulance crew to working in a hospital seeking authority for treatment from less experienced physicians.  He indicated that he was happy when he was returned to an infantry unit to be redeployed; however, he reported a desire to kill his platoon sergeant who he disliked intensely.  The Veteran indicated that his duty was largely to provide medical treatment for Iraqi civilians who suffered from "typical medical conditions."  The Veteran indicated frustration that the Army was "sucking up" to the Iraqis instead of "killing all of them."  The Veteran reported onset of depression had been "throughout his adult life."  He indicated he had experienced irritability and impulse control since childhood.  

The examiner indicated that the Veteran's overall level of traumatic stress exposure during his service was "mild."  The Veteran did not report experiencing any significant helplessness, fear, or horror in relation to any of the events he described.    The examiner concluded that there was no "clear event or events that reach the level of a trauma although [the Veteran] has undoubtedly experienced some events that could be stressful."  The examiner concluded that the Veteran's primary symptoms "clearly reveal the characteristics of a personality disorder in that they are enduring, deviate markedly from the expectations of the culture, are pervasive and inflexible, have an onset in adolescence or early adulthood, have been stable over time and lead to distress or impairment."  It was noted the Veteran had been getting into fights throughout his life with the slightest of provocation and had described a marked pattern of unstable interpersonal relationships, self-image and affect.  It was indicated he had a "strong desire for admiration and demonstrate[d] the tendency for grandiosity with little empathy or understanding of others' feelings."  In addition, his "interactions with people [were] often characterized by excessive emotionality with attention seeking, with provocative behavior, self-dramatization, with rapidly shifting emotions."

In his February 2011 notice of disagreement, the Veteran indicated he was a combat medic and described an incident where he knew he shot and killed someone.  He indicated that the saw "several dead - mostly Iraqis" as a medic.  He voiced his opinion that the Army mis-diagnosed him and that he suffered from PTSD upon separation from service.  He indicated that he feared for his life and knew individuals who died.

In a January 2011 VA treatment record it was indicated that a psychiatric appointment had been canceled because several practitioners had failed to diagnose PTSD.  The Veteran responded "from an indignant standpoint, expressing angrily, that he is being mistreated and misdiagnosed."  He indicated his belief that there was "too much emphasis on my childhood during those interviews, and not enough on what I had done for my country while in a combat zone."  Personality disorder, NOS; depressive disorder NOS and r/o alcohol abuse were assessed.   Later in January 2011, the Veteran indicated he was tired "of being numb."  He indicated that he taught medics in simulated battle situations and that caused him to have flashbacks.  The treatment provider noted he gave examples of "some horrific exposure to death while in Iraq."  The provider indicated he did not think the Veteran "revealed all due to his avoidance."  Major depression, R/O PTSD were assessed.

In June 2012, the Veteran underwent another VA examination.  The examiner diagnosed adjustment disorder with disturbance of conduct.  He declined to diagnose PTSD.  It was noted the Veteran did have some symptoms related to combat exposure that meet the criteria for Adjustment Disorder that was at least as likely as not caused by combat exposure.  

At his February 2015 hearing before the Board, the Veteran stated frustration that he had not received a diagnosis of PTSD because psychiatry had not been receptive to him "from the beginning."  He indicated he wanted a new examination in his current area of Seattle, Washington.  He indicated that while in Iraq he worked at a forward arming and refueling point where the perimeter was under mortar attack and he feared for his life.  He indicated his job was intense on a daily basis and treated up to eight people at once.  He continues to contend that he suffers from PTSD that resulted from his service as a medic in Iraq.

To provide the Veteran every opportunity and in light of information on his DD-214 that he served in a designated imminent danger pay area, the Board will remand the claim to schedule the Veteran for a new VA examination with a different licensed psychologist or psychiatrist to consider the Veteran's statements and medical history and to opine as to whether he does, in fact, have a diagnosis of PTSD that is related to his eight years of military service.
 
Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.
2.  Ask the Veteran to provide authorization for release of any private psychiatric treatment records that are not already associated with the claims file.  Request any records properly identified by the Veteran.  

3.  After appropriate development of the record, schedule the Veteran for a VA examination with a licensed psychiatrist or psychologist to interview the Veteran and review the claims file and determine whether the Veteran has a diagnosis of PTSD that conforms to the DSM-IV criteria that is related to his 8 years of military service, to include deployment to an imminent danger pay area. 

The claims file, to include the electronic files in Virtual VA, should be made available for review, and the examination report should reflect that such review occurred. 

Following examination of the Veteran and a review of the record, the examiner is requested to provide an opinion as to whether the Veteran has a diagnosis of PTSD and if so whether it is it at least as likely as not (50% probability or greater) that the Veteran's currently diagnosed PTSD is causally or etiologically related to active duty, to include the Veteran's reported experiences as a medic in Iraq, as opposed to its being more likely due to some other factor or factors.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If service connection for PTSD is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




